Citation Nr: 0701437	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-11 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to August 1, 2003, 
for a grant of service connection for tinnitus. 

2.  Entitlement to an effective date prior to August 1, 2003, 
for a grant of service connection for hearing loss in the 
right ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



REMAND

The veteran served on active duty from September 1962 to 
September 1966. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio (hereinafter RO).  

In his August 2005 substantive appeal, the veteran requested 
a videohearing before the Board.  The veteran was scheduled 
for such a hearing in June 2006.  However, the veteran's 
representative indicated prior to the hearing that the 
veteran was too ill to attend the scheduled hearing, and 
requested that the hearing be rescheduled.  Good cause for 
rescheduling the hearing has been shown.  Therefore, the RO 
should reschedule the veteran's videohearing before the 
Board.

In light of the above discussion, this case is remanded for 
the following action: 

The RO should place the veteran's name on 
the docket for a videohearing before the 
Board, according to the date of his 
August 2005 request for such a hearing.  
A copy of the notice provided to the 
veteran of the scheduled hearing must be 
placed in the claims folder.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


